Title: To James Madison from Philip Turner, 3 March 1814
From: Turner, Philip
To: Madison, James


        
          Newyork 3rd. of March 1814
        
        God preserve you, I cant help familiarity, I have no where else to go, enclosed you have the Copies of my letter to Mr. Armstrong & a plan for an arrangement of the medical staff, from top to bottom, which I believe will answer every purpose we could wish; As to myself, I want nothing more, than to be enrolled on the list of appointments & Commissioned. I am the presidents Obt. servt.
        
          P. Turner
        
        
          May every Blessing, attend our present administration & Government God grant.
        
      